Citation Nr: 1807552	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-00 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea as secondary to service-connected allergic rhinitis/nasal deviation, status post septoplasty.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for sleep apnea.

In October 2016 the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran submitted additional evidence.


FINDING OF FACT

The evidence reasonably shows the Veteran's obstructive sleep apnea is secondary to his service-connected allergic rhinitis/ nasal deviation, status post septoplasty.


CONCLUSION OF LAW

Obstructive sleep apnea is proximately due to or the result of a service connected disease.  38 U.S.C. § 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.102, 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for sleep apnea, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Analysis

During his October 2016 Board hearing, the Veteran indicated that obstructive sleep apnea was proximately due to his service-connected allergic rhinitis/nasal deviation, status post septoplasty.  

The record reflects a current diagnosis for obstructive sleep apnea (OSA); a February 2013 VA opinion, documents that a current sleep study showed OSA.  The Veteran is also service-connected for allergic rhinitis/nasal deviation, status post septoplasty.  Thus, at issue is a nexus between the two disabilities.  An October 2016 private opinion from Dr. J.A.H., Board certified otolaryngology speaks to this issue and provides a positive nexus.  Indeed Dr. J.A.H. notes that he had thoroughly examined the Veteran, reviewed his sleep study; and that it was his professional opinion that the nasal deviated septum is a definite contributing factor to the obstructive sleep apnea.

As the positive nexus opinion is based on a thorough review of the Veteran and accepted medical standards, the Board finds the opinion probative.  Given the evidence, the Board finds that the elements for service connection for sleep apnea as secondary to allergic rhinitis/ nasal deviation, status post septoplasty have been met.  Accordingly, service connection for sleep apnea is granted.


ORDER


Service connection for obstructive sleep apnea as secondary to service-connected allergic rhinitis/nasal deviation, status post septoplasty is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


